Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2019 is being considered by the examiner.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dill et al. (U.S. Patent Application No. 2015/0032627, hereinafter Dill) in view of Wong et al. (U.S. Patent Application Publication No. 2015/0180836, hereinafter Wong).
With respect to claims 1, Dill discloses a method and a computer comprising: 
receiving, by a resource provider computer, a communication comprising a real credential from a communication device; providing, by the resource provider computer, the real credential to a token computer, wherein the token computer obtains a token and a cryptogram; receiving, by the resource provider computer from the token computer, the token and the cryptogram; transmitting, by the resource provider computer to a processing computer, an authorization request message comprising the token, the cryptogram, a resource provider identifier, and a transaction amount for a transaction, wherein the processing computer validates the cryptogram, exchanges the token for the real credential, stores the resource provider identifier, and forwards the authorization request message including the real credential, and the transaction amount to an authorizing entity computer; and receiving, by the resource provider computer, an authorization response message from the authorizing entity e.g. Figs. 2-11, Fig. 2, Token requestor 120, Token Requestor Interface 208, Network Token system 202, Token Registration Database 202A, Token Processing Server Computer 202B, Payment Processing Network Computer 160; Fig. 3, Requestor Registration Module 308, Token Generation Module 312, Verification and Authentication Module 314, Token Exchange and Routing Module; Fig. 4, Token Registry Database Token Record, 402-422; Fig. 10, Merchant computer 140, Token, Token Exp. Date, POS Entry Mode, Token Cryptogram Token requestor ID, Authorization Request, Authorization Response; paragraph 0257, “A token exchange request may include a request for a PAN associated with a token.  A mobile wallet provider, a merchant, a consumer device, an acquirer, a payment processing network, and any other relevant entity may send a token exchange request to a network token system.  The Token exchange request may include any relevant information to determining the token and determining if the entity sending the token exchange request has authorization to obtain an account identifier associated with a token.  For example, a token exchange request may include a registration identifier for the entity sending the token exchange request, a token, and a token requestor identifier.”)
Dill does not explicitly mention wherein the cryptogram is formed using a resource provider initiated transaction indicator.  However, Wong discloses the similar feature (e.g. Wong, paragraph 0108, “During a transaction, the mobile application may receive, store, and/or dynamically build information such as transaction flow parameters related to contactless transaction in order to return the necessary information to the contactless reader for the transaction to be successfully executed.  Some of the transaction flow parameters may be received, stored, and/or built before the contactless transaction is initiated, while some transaction flow parameters (e.g. transaction cryptogram) can be dynamically built at the time of transaction”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wong’s feature to in order to return the necessary information when the transaction is successfully executed. 

With respect to claim 2, Dill and Wong disclose the method of claim 1, wherein the transaction is a first transaction and wherein the authorization request message is a first authorization request message and the authorization response message is a first authorization response message, and wherein the method further comprises: generating, by the resource provider computer, a second authorization request message comprising the token, a transaction amount for a second transaction, and the resource provider identifier, without interacting with the communication device for the second transaction, wherein the second authorization request message comprises a cryptogram data field, the cryptogram data field either comprising the cryptogram or containing no cryptogram; and transmitting, by the resource provider computer, the second authorization request message to the processing computer, wherein the processing computer analyzes the second authorization request message and determines that the cryptogram data field contains the cryptogram or no cryptogram, and allows the second transaction to proceed, even though the cryptogram data field contains the cryptogram or no cryptogram (e.g. Fig. 10, paragraphs 0223, 0257 and 0265-0277). 



 	With respect to claim 4, Dill and Wong disclose the method of claim 2, wherein allowing the transaction to proceed includes exchanging the token for the real credential in the second authorization request message, and transmitting the second authorization request message comprising the real credential and the transaction amount to an authorizing entity computer for authorization, even though the cryptogram data field contains the cryptogram or no cryptogram (e.g. Fig. 2 and Fig. 10 and 0257).

 	With respect to claim 5, Dill and Wong disclose the method of claim 1, wherein the cryptogram is formed by encrypting data including the resource provider initiated transaction indicator and additional data using a cryptographic key that is shared with the processing computer (e.g. Dill, paragraph 0010; Wong, paragraph 0108). 

 	With respect to claim 6, Dill and Wong disclose the method of claim 5, wherein the additional data comprises the real credential or a portion thereof (e.g. Dill, Fig. 10 and paragraph 0257). 

 	With respect to claim 7, Dill and Wong disclose the method of claim 1, wherein the token and the real credential are in similar formats and have the same length (e.g. Fig. 10 and paragraph 0257). 

With respect to claim 8, Dill discloses a computer comprising: a processor; and a computer readable medium coupled to the processor, the computer readable medium comprising code, executable by the processor, for implementing a method comprising: receiving a communication comprising a real credential from a communication device; providing the real credential to a token computer, wherein the token computer obtains a token and a cryptogram, wherein the cryptogram is formed using a resource provider initiated transaction indicator; receiving, from the token computer, the token and the cryptogram; transmitting, to a processing computer, an authorization request message comprising the token, the cryptogram, a resource provider identifier, and a transaction amount for a transaction, wherein the processing computer validates the cryptogram, exchanges the token for the real credential, stores the resource provider identifier, and forwards the authorization request message including the real credential, and the transaction amount to an authorizing entity computer; and receiving an authorization response message from the authorizing entity computer (e.g. Figs. 2-11, Fig. 2, Token requestor 120, Token Requestor Interface 208, Network Token system 202, Token Registration Database 202A, Token Processing Server Computer 202B, Payment Processing Network Computer 160; Fig. 3, Requestor Registration Module 308, Token Generation Module 312, Verification and Authentication Module 314, Token Exchange and Routing Module; Fig. 4, Token Registry Database Token Record, 402-422; Fig. 10, Merchant computer 140, Token, Token Exp. Date, POS Entry Mode, Token Cryptogram Token requestor ID, Authorization Request, Authorization Response; paragraph 0257, “A token exchange request may include a request for a PAN associated with a token.  A mobile wallet provider, a merchant, a consumer device, an acquirer, a payment processing network, and any other relevant entity may send a token exchange request to a network token system.  The Token exchange request may include any relevant information to determining the token and determining if the entity sending the token exchange request has authorization to obtain an account identifier associated with a token.  For example, a token exchange request may include a registration identifier for the entity sending the token exchange request, a token, and a token requestor identifier.”)
Dill does not explicitly mention wherein the cryptogram is formed using a resource provider initiated transaction indicator.  However, Wong discloses the similar feature (e.g. Wong, paragraph 0108, “During a transaction, the mobile application may receive, store, and/or dynamically build information such as transaction flow parameters related to contactless transaction in order to return the necessary information to the contactless reader for the transaction to be successfully executed.  Some of the transaction flow parameters may be received, stored, and/or built before the contactless transaction is initiated, while some transaction flow parameters (e.g. transaction cryptogram) can be dynamically built at the time of transaction”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wong’s feature to in order to return the necessary information when the transaction is successfully executed. 
 	With respect to claim 9, Dill and Wong disclose the computer of claim 8, wherein the transaction is a first transaction and wherein the authorization request message is a first e.g. Fig. 2 and Fig. 10, paragraphs 0223, 0257 and 0265-0277). 

With respect to claim 10, Dill and Wong disclose the computer of claim 9, wherein the second transaction is a recurring transaction (e.g.  Dill, paragraph 0223).

 	With respect to claim 11, Dill and Wong disclose the computer of claim 8, wherein the cryptogram is formed by encrypting data including the resource provider initiated transaction indicator and additional data (e.g. Dill, paragraph 0227; Wong, paragraph 0108). 



 	With respect to claim 13, Dill and Wong disclose the method of claim 13, further comprising, receiving, by the processing computer, the authorization request message comprising the token, the transaction amount, and the cryptogram in a cryptogram data field (e.g. Fig. 10, paragraphs 0265-0277; Wong, paragraph 0108). 

With respect to claim 14, Dill and Wong disclose method of claim 13, wherein the processing computer processes the authorization request message by transmitting the authorization request message to an authorizing entity computer (e.g. Fig. 2).  	With respect to claim 15, Dill and Wong disclose the method of claim 13, wherein the transaction is a first transaction, the authorization request message is a first authorization request message, and wherein the method further comprises: receiving, by the token computer, a second request to exchange the token for the real credential from the processing computer; and transmitting, by the token computer, the real credential to the processing computer, which exchanges the token with the real credential in a second authorization request message from the resource provider computer, the second authorization request message including a cryptogram data field that contains the cryptogram or no cryptogram, and e.g. Fig. 2 and Fig. 10, paragraphs 0223, 0257 and 0265-0277). 
 .  	With respect to claim 16, Dill and Wong disclose the method of claim 13, further comprising, receiving, by the processing computer, the authorization request message comprising the token, the transaction amount, and the cryptogram in a cryptogram data field (e.g. Fig. 2 and Fig. 10). 
 	With respect to claim 17, Dill and Wong disclose the method of claim 16, further comprising: validating, by the processing computer, the cryptogram (e.g. Fig. 2). 

 With respect to claim 18, Dill and Wong disclose the method of claim 16, wherein the transaction is a first transaction, the authorization request message is a first authorization request message, and wherein the method further comprises: receiving a second authorization request message, wherein the second authorization request message comprises a cryptogram data field for a second transaction, the cryptogram data field either comprising the cryptogram or containing no cryptogram; and analyzing the second authorization request message and determining that the cryptogram data field contains the cryptogram or no cryptogram, and allowing the second transaction to proceed, even though the cryptogram data field contains the cryptogram or no cryptogram (e.g. Fig. 2 and Fig. 10, paragraphs 0223, 0257 and 0265-0277). 
 	With respect to claim 19, Dill and Wong disclose the method of claim 18, wherein e.g. Fig. 2 and Fig. 10, paragraphs 0223, 0257 and 0265-0277). 

 	With respect to claim 20, Dill and Wong disclose the method of claim 13, wherein the communication device is a mobile phone comprising a resource provider application associated with the resource provider computer (e.g. Dill, paragraph 0011). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TONGOC TRAN/Primary Examiner, Art Unit 2434